DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s): “an external casing frame,” “an annular gap,” “a sealing gasket,” “a confining pressure chamber,” “a formation pressure chamber,” “an annular pressure chamber” (claimed in claim 1), “a fourth hydraulic cylinder” (claimed in claim 5), and “a rubber sleeve” (claimed in claim 8), must be shown or the feature(s) canceled from the claim(s).
Note that, as also discussed below in the 112 rejections, the drawings fail to show the above mentioned features.  Therefore it’s unclear what claim 1 means by reciting, for example, “an annular gap is reserved between the rock core and the rock core clamper, and is separated by a sealing gasket into a confining pressure chamber located on the circumferential side of the rock core, and a formation pressure chamber and an annular pressure chamber located at the front and rear ends of the rock core.”
It’s further unclear whether the “sealing gasket” claimed in claim 1 and the “rubber sleeve” claimed in claim 8 are a same or different structure(s).
If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
The disclosure is objected to because:
On page 3, 2nd full paragraph from top of the page appears to contain a grammatical error.  Going forwards with examination, the paragraph is interpreted to be:
--In order to solve the above problems, the present invention provides a physical simulation and calibration device and method for formation pressure testing. The device which uses five hydraulic servo control schemes to control and simulate a confining pressure, a formation pressure and an annular pressure and test a thrust force of a probe, can simulate a physical environment of formation pressure testing and a formation fluid suction testing process to achieve the physical simulation of formation pressure testing, and implement calibration of parameters, such as the formation pressure, formation fluidity, formation permeability and instrument parameters through data interpretation and analysis.--

On page 13, 2nd full paragraph from top of the page appears to contain a typorgraphical error.  Going forwards with examination, the paragraph is interpreted to be:
--S7, testing end sequence: controlling the corresponding servo motor by the drive control system 1 to drive the corresponding speed reducer and ball screw, so as to drive a piston in the corresponding hydraulic cylinder to retract to release the confining pressure, the formation pressure and the annular pressure; controlling the fourth servo motor 24 by the drive control system 1 to drive the fourth speed reducer 34 and the fourth ball screw 44, so as to drive the force sensor 11, the thrust rod 12 and the 25 by the drive control system 1 to drive the fifth speed reducer 35 and the fifth ball screw 45, so as to drive a piston in the fifth hydraulic cylinder 55 to discharge formation fluid; and--
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because the word “separated” appears to be an improper use of word, which could be changed to --divided-- or --partitioned--.  Furthermore, “a annular pressure simulation module” appears to contain a grammatical error, which could be changed to --an annular pressure simulation module--.
Note that claim 1 recites “an annular gap is reserved between the rock core and the rock core clamper, and is separated by a sealing gasket into [several chambers].”  However, it doesn’t appear that the recited annular gap (not shown) is “separated” from anything, but appears to be divided/partitioned by the sealing gasket into [several chambers].  Neither the drawings show any sealing gasket, annular gap, or chambers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between structures recited in claim 1 and/or claim 8, e.g., between the annular gap, sealing gasket, confining pressure chamber, formation pressure chamber, annular pressure chamber, and the rubber sleeve.  Neither the drawings show those structures and how they are related.

Going forwards with examination, at least claims 1 and 8 are interpreted to be:
--1.    A physical simulation and calibration device for formation pressure testing, comprising an external casing frame, servo motors for supplying power, and a rock core as a testing target, wherein
the device comprises a rock core clamper disposed on the casing frame; 
the rock core is disposed inside the rock core clamper; 
an annular gap is reserved between inner walls and the rock core, and is partitioned by a sealing gasket into a confining pressure chamber located in the reserved annular gap between the rock core clamper inner walls and outer circumference located between the rock core clamper inner walls and a front end of the rock core, and an annular pressure chamber located between the rock core clamper inner walls and a rear end of the rock core opposite to the front end; 
each are provided with a confining pressure injection hole, a formation pressure injection hole and an annular pressure injection hole respectively; input ends of the confining pressure injection hole, the formation pressure injection hole and the annular pressure injection hole are respectively connected to a confining pressure simulation module, a formation pressure simulation module and [[a]] an annular pressure simulation module respectively;
the device further comprises a thrust force simulation module on which a thrust rod is disposed, wherein the thrust rod penetrates through a wall of the rock core clamper acing the rear end of the rock core another sealing gasket; a simulation probe is disposed at the penetrating end of the thrust rod; [[an]] another annular gap is reserved between the simulation probe and the inner wall;
the device further comprises a suction system which is connected with the thrust rod;
the device further comprises a drive control system to which the confining pressure simulation module, the formation pressure simulation module, the annular pressure simulation module, the push force simulation module and the suction system are all connected.--

--8.    The physical simulation and calibration device for formation pressure testing according to claim 1, wherein the outer side of the rock core is wrapped with the sealing gasket being a rubber sleeve.--

Allowable Subject Matter
Claim 1-10 would be allowed if the above objections and rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: 
“…the device further comprises a thrust force simulation module on which a thrust rod is disposed, wherein the thrust rod penetrates through a wall of the rock core clamper facing the rear end of the rock core and is sealed by another sealing gasket; a simulation probe is disposed at the penetrating end of the thrust rod; another annular gap is reserved between the simulation probe and the rock core clamper inner wall;
the device further comprises a suction system which is connected with the thrust rod;
the device further comprises a drive control system to which the confining pressure simulation module, the formation pressure simulation module, the annular pressure simulation module, the push force simulation module and the suction system are all connected.”
(Claims 2-10 are dependent on claim 1.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 19, 2021